Citation Nr: 0105018	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for Sjogren's syndrome, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for her service connected Sjogren's syndrome.  She 
responded with a July 1999 notice of disagreement, and was 
afforded a September 1999 statement of the case.  She then 
filed a November 1999 VA Form 9, perfecting her appeal.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for her service 
connected Sjogren's syndrome.  Sjogren's syndrome is a 
systemic autoimmune disease with a wide range of possible 
symptoms, chiefly affecting moisture-producing glands, but 
also resulting in possible dry skin and rashes, tiredness, 
joint and muscle pain, and numbness and tingling of the 
extremities.  Because specific diagnostic criteria do not 
exist for this disease, the RO has rated her by analogy under 
Diagnostic Code 6350, for systemic lupus erythematosus.  See 
38 C.F.R. § 4.20 (2000).  Under this rating code, the 
assigned rating is based on the length and frequency of 
exacerbations of the disability.  38 C.F.R. § 4.88b, 
Diagnostic Code 6350 (2000).  

However, the medical evidence of record does not reflect with 
specificity the frequency, duration, or severity of the 
veteran's symptoms.  For example, the November 1998 VA 
general medical examination report mentions "tiredness," 
but does not discuss the frequency or length of these 
episodes, or if she is generally tired most of the time.  VA 
medical center notes from October 1998 demonstrate three 
emergency room visits over a two-week period for "weakness 
and muscle soreness."  On one such occasion she reported an 
inability to move her limbs.  Likewise, the veteran has also 
reported occasional skin rashes secondary to her Sjogren's 
syndrome, but on VA examination in November 1998, her skin 
was asymptomatic.  The length, frequency, and duration of any 
episodic skin rashes, as well as any other symptoms of 
Sjogren's syndrome, must be detailed for the record in order 
to adequately rate the veteran.  

Additionally, the systemic nature of Sjogren's syndrome 
raises the possibility of multiple ratings.  The U.S. Court 
of Appeals for Veterans Claims (Court) has stated that where 
symptomatology is "distinct and separate" in nature, multiple 
ratings may be assigned without violating the 38 C.F.R. 
§ 4.14 provision against pyramiding.  38 C.F.R. § 4.14 
(2000); see Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  As Sjogren's syndrome can affect a wide variety of 
body systems, the RO must consider the possible assignment of 
multiple ratings for this disability.  A regulatory notation 
associated with Diagnostic Code 6350 provides for the 
evaluation of autoimmune diseases either as combinations of 
evaluations of systemic residuals, or as a single entity 
under Diagnostic Code 6350, whichever would result in a 
higher rating for the veteran.  38 C.F.R. § 4.88b, Diagnostic 
Code 6350 (2000).  


Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate her 
service connected Sjogren's syndrome.  
This examination should be conducted by a 
Board-certified specialist in autoimmune 
diseases.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests, as 
determined by the examiner, should be 
accomplished.  The examiner should 
evaluate each of the symptoms claimed by 
the veteran to result from her service 
connected Sjogren's syndrome, and 
determine the impairment resulting from 
that symptom.  All symptoms of the 
Sjogren's syndrome should be described 
with as much specificity as possible, 
including the frequency, duration, and 
severity, if applicable, of the symptom.  
Symptoms addressed should include, but 
not be limited to, dryness of the oral, 
nasal, and genitourinary passages, 
tiredness/fatigue, muscle and joint pain, 
and skin rashes.  The medical basis for 
all opinions expressed should be 
indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO should consider 
whether the veteran would receive a 
higher rating by evaluating her Sjogren's 
syndrome as a single entity under the 
appropriate criteria for autoimmune 
diseases, or under separate ratings for 
her systemic residuals.  The option which 
results in the higher disability rating 
for the veteran should be used.  If the 
actions taken remain adverse to the 
veteran in any way, she and her 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




